     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     Rock K. Jung, Esq.
 3   Nevada Bar No. 10906
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rjung@wrightlegal.net
 6   Attorneys for Plaintiff, Wells Fargo Bank, N.A., as Trustee for ABFC 2004-OPT3 Trust, ABFC
 7   Asset-Backed Certificates, Series 2004-OPT3

 8                               UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
11   WELLS FARGO BANK, N.A., AS TRUSTEE              Case No.: 2:17-cv-01184-APG-VCF
     FOR ABFC 2004-OPT3 TRUST, ABFC
12   ASSET-BACKED CERTIFICATES, SERIES               STIPULATION AND ORDER TO
13   2004-OPT3,                                      EXTEND DEADLINE TO FILE
                                                     REPLIES IN SUPPORT OF MOTIONS
14                 Plaintiff,                        FOR SUMMARY JUDGMENT
15          vs.                                      (FIRST REQUEST)
16
     KARI LEE LIMITED PARTNERSHIP;
17   SATICOY BAY, LLC SERIES 5451
     AUTUMN CROCUS; ALARISA
18
     PROPERTIES, LLC; ARBOR PARK
19   COMMUNITY ASSOCIATION; ABSOLUTE
     COLLECTION SERVICES LLC,
20
                   Defendants.
21
22   SATICOY BAY, LLC SERIES 5451
     AUTUMN CROCUS,
23
24                 Counterclaimant,

25          vs.
26   WELLS FARGO BANK, N.A., AS TRUSTEE
27   FOR ABFC 2004-OPT3 TRUST, ABFC
     ASSET-BACKED CERTIFICATES, SERIES
28   2004-OPT3,



                                             Page 1 of 3
 1                   Counter-Defendant.
 2
 3            Plaintiff/Counter-Defendant, Wells Fargo Bank, N.A., as Trustee for ABFC 2004-OPT3

 4   Trust,      ABFC       Asset-Backed       Certificates,     Series     2004-OPT3        (“Plaintiff”),

 5   Defendant/Counterclaimant, Saticoy Bay, LLC Series 5451 Autumn Crocus (“Saticoy Bay”),

 6   Defendant, Arbor Park Community Association (“HOA”), and Defendant, Absolute Collection

 7   Services LLC (collectively the “Parties”), by and through their counsel of record, hereby

 8   stipulate and agree as follows:

 9            On July 10, 2019, Saticoy Bay filed its Motion for Summary Judgment [ECF No. 47].

10   Plaintiff filed its Motion for Summary Judgment on July 12, 2019 [ECF No. 50]. Plaintiff filed

11   its response to Saticoy Bay’s Motion on August 8, 2019 [ECF No. 55]. Saticoy Bay and HOA

12   opposed Plaintiff’s Motion on August 8, 2019 [ECF Nos. 56-57]. Presently, Plaintiff and Saticoy

13   Bay’s replies in support of their respective Motions for Summary Judgment are due by August

14   22, 2019.

15            To allow additional time to fully brief the Court in this matter, the Parties have discussed

16   extending the deadline for filing replies in support of the pending Motions for Summary

17   Judgment by one week. This is the first stipulation for extension of time of the deadline for

18   Saticoy Bay and Plaintiff to file Replies in support of their Motions for Summary Judgment. The

19   extension is requested in good faith and is not for purposes of delay or prejudice to any other

20   party.

21   /././

22   /././

23   /././

24   /././

25   /././

26   /././

27   /././

28   /././



                                                  Page 2 of 3
 1          WHEREFORE, based on the foregoing, IT IS HEREBY STIPULATED AND AGREED
 2   that the deadline for Saticoy Bay to file a Reply in support of its Motion for Summary Judgment
 3   [ECF No. 47], as well as the deadline for Plaintiff to file a Reply in support of its Motion for
 4   Summary Judgment [ECF No. 50] shall be extended by one week to August 29, 2019.
 5    DATED this 22nd day of August, 2019.              DATED this 22nd day of August, 2019.
 6    WRIGHT, FINLAY & ZAK, LLP                         LAW OFFICES OF MICHAEL F. BOHN,
                                                        ESQ., LTD.
 7
      /s/ Rock K. Jung                                  /s/ Adam R. Trippiedi
 8
      Robert A. Riether, Esq.                           Michael F. Bohn, Esq.
 9    Nevada Bar No. 12076                              Nevada Bar No. 1641
      Rock K. Jung, Esq.                                Adam R. Trippiedi, Esq.
10    Nevada Bar No. 10906                              Nevada Bar No. 12294
      7785 W. Sahara Ave., Suite 200                    2260 Corporate Circle, Suite 480
11
      Las Vegas, NV 89117                               Henderson, NV 89074
12    Attorneys for Plaintiff/Counter-Defendant,        Attorneys for Defendant/Counterclaimant,
      Wells Fargo Bank, N.A., as Trustee for ABFC       Saticoy Bay, LLC Series 5451 Autumn
13    2004-OPT3 Trust, ABFC Asset-Backed                Crocus
14    Certificates, Series 2004-OPT3

15    DATED this 22nd day of August, 2019.              DATED this 22nd day of August, 2019.
      TYSON & MENDES LLP                                ABSOLUTE COLLECTION SERVICES,
16
                                                        LLC
17
      /s/ Margaret E. Schmidt                           /s/ Shane D. Cox
18    Thomas E. McGrath, Esq.                           Shane D. Cox, Esq.
19    Nevada Bar No. 7086                               Nevada Bar No. 13852
      Margaret E. Schmidt, Esq.                         8440 W. Lake Mead Blvd., Ste. 210
20    Nevada Bar No. 12489                              Las Vegas, NV 89128
      3960 Howard Hughes Parkway, Suite 600             Attorneys for Defendant, Absolute Collection
21    Las Vegas, Nevada 89169                           Services, LLC
22    Attorneys for Defendant, Arbor Park
      Community Association
23
                                                        IT IS SO ORDERED:
24
25                                                      ___________________________________
                                                        UNITED
                                                        UNITED STATES
                                                                STATESMAGISTRATE     JUDGE
                                                                          DISTRICT JUDGE
26
                                                        Dated: August 22, 2019.
27                                                      DATED: _________________________

28



                                               Page 3 of 3
